Exhibit 10.26

 

BENEFIT RESTORATION PENSION PLAN

OF

AVON PRODUCTS, INC.

 

Amended and Restated effective as of January 1, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE 1

  

Definitions

   1

ARTICLE 2

  

Membership

   3

ARTICLE 3

  

Amount and Payment of Benefits

   4

ARTICLE 4

  

General Provisions

   8

ARTICLE 5

  

Amendment or Termination

   9



--------------------------------------------------------------------------------

BENEFIT RESTORATION PENSION PLAN

OF

AVON PRODUCTS, INC.

Introduction

This amendment and restatement of the Benefit Restoration Pension Plan of Avon
Products, Inc. (the “Plan”) has been adopted by the Company and is effective as
of January 1, 2009. This plan document governs distributions made under the Plan
on or after January 1, 2009. Distributions made under the Plan before January 1,
2009 were made in accordance with the version of the Plan in effect at the time
of the respective distribution (and, if applicable, as the Plan was operated by
the Company in order to ensure good faith compliance with Section 409A during
the period of time after December 31, 2004 and before January 1, 2009).

The Plan is designed to pay supplemental benefits to certain Employees who have
qualified or may qualify for benefits under the Retirement Plan, as defined
below. All benefits payable under the Plan shall be paid out of the general
assets of the Company. The Company may establish a trust in order to aid it in
providing benefits due under the Plan.

ARTICLE 1

Definitions

1.1 “Beneficiary” shall mean the person or trust that a Member designates as
such under the Retirement Plan, provided that, if a Member has failed to make
such a designation or no person designated is alive, no trust has been
established, and no successor Beneficiary has been designated who is alive, then
“Beneficiary” shall mean (a) the Member’s spouse, or (b) if no spouse is alive,
the deceased Member’s estate (as payable to the legal representative of such
estate).

1.2 “Code” shall mean the Internal Revenue Code of 1986, as amended.

1.3 “Company” shall mean Avon Products, Inc., or any successor by merger,
purchase, or otherwise, with respect to its Employees; or any other affiliated
company authorized by the Board of Directors of Avon Products, Inc. or the
successor to participate in the Plan.

1.4 “Compensation Committee” shall mean the Compensation Committee of the Board
of Directors of Avon Products, Inc.

1.5 “Effective Date” shall mean July 1, 1998.



--------------------------------------------------------------------------------

1.6 “Employee” shall mean an individual who is employed by the Company at any
time on or after the Effective Date.

1.7 “Equivalent Actuarial Value” shall mean a benefit of equivalent value when
computed on the basis of the same mortality table and rate or rates of interest
and/or empirical tables that are being used to determine the Member’s Retirement
Allowance under the Retirement Plan.

1.8 “Member” shall mean any Employee or former Employee who has become a
participant in the Plan, for so long as his benefits under the Plan, if any,
have not been fully distributed pursuant to the Plan.

1.9 “Retirement Allowance” shall mean the accrued benefit available under the
Retirement Plan, using the definitions of “Compensation,” “Credited Service,”
and “Vesting Service” contained therein from time to time, but determined
without regard to any benefit provided under Section 17 of the Retirement Plan
in the event of a change of control.

1.10 “Retirement Board” shall mean the administrative board or any successor
thereto that administers the Retirement Plan.

1.11 “Retirement Plan” shall mean the Avon Products, Inc. Personal Retirement
Account Plan as in effect on the Effective Date and as may thereafter be amended
from time to time.

1.12 “Section 409A” shall mean Code Section 409A, including any Internal Revenue
Service regulations and other guidance issued under such Section.

1.13 “Separation from Service” shall mean a “separation from service” (as
defined under Section 409A). If an Employee is on military leave, sick leave, or
other bona fide leave of absence, then that Employee will not be deemed to have
incurred a Separation from Service unless such leave extends beyond six months,
in which case the Separation from Service will occur on the day immediately
following the expiration of such six-month period; provided that an Employee who
has a statutory or contractual right to reemployment while on a leave of absence
will not be deemed to have incurred a Separation from Service, even if such
leave extends beyond six months, as long as such statutory or contractual right
remains in effect. However, if a leave of absence is due to a medically
determinable physical or mental impairment that can be expected to result in
death or to last for a continuous period of not less than six months, where such
impairment causes the Employee to be unable to perform his job duties or the
duties of a similar job position, then the six-month period in the prior
sentence is replaced with a 29-month period. A leave of absence will constitute
a “bona fide leave of absence” only if

 

2



--------------------------------------------------------------------------------

there is a reasonable expectation that the Employee will return to perform
service for the Company.

1.14 “SERP” shall mean the Supplemental Executive Retirement Plan of Avon
Products, Inc., as in effect on the Effective Date and as may thereafter be
amended from time to time.

1.15 “Severance Plan” shall mean the Avon Products, Inc. Severance Pay Plan as
in effect on January 1, 2009 and as may thereafter be amended from time to time,
or any successor plan thereto, if any, or any individual arrangement or
agreement that provides severance benefits.

1.16 “Supplemental Benefit” shall mean the accrued retirement benefit payable
under the Plan.

ARTICLE 2

Membership

2.1 Eligibility

(a) Every Employee who is a participant in the Retirement Plan and is a member
of a select group of management or highly-compensated employees shall become a
Member of the Plan on the first day of the calendar month coincident with or
next following the date that his accrued Retirement Allowance is limited as a
result of the application of Code Section 415 or 401(a)(17) or otherwise
affected as set forth in Section 3.1 below. Notwithstanding the foregoing, an
Employee who participates in the SERP will not be a Member or otherwise
participate in the Plan.

(b) Each Employee who was a Member on June 30, 1998, shall continue to be a
Member as of the Effective Date.

2.2 Termination of Membership

A Member’s participation in the Plan shall terminate on the later of (a) the
date of the Member’s Separation from Service, and (b) the date that such
Member’s benefits payable under the Plan, if any, have been fully distributed.

 

3



--------------------------------------------------------------------------------

ARTICLE 3

Amount and Payment of Benefits

3.1 Amount of Supplemental Benefit

The annual amount of the Supplemental Benefit payable with respect to a Member,
expressed as a single life annuity, shall be equal to:

(a) the amount of the Retirement Allowance that would be payable in the form of
a single life annuity if (i) the limitations of Code Section 415 were not
applicable, (ii) the annual compensation limitations under Code
Section 401(a)(17) were not applicable, (iii) the definition of compensation
under the Retirement Plan included compensation electively deferred by the
Member for the “plan year” (as defined in the Retirement Plan) to a deferred
compensation plan or program maintained by the Company but only to the extent
that such compensation would have been included in such definition if it had not
been deferred, (iv) for highly compensated employees (as defined in Code
Section 414), the definition of compensation under the Retirement Plan included
the amount of the annual award (as opposed to awards that are based on
performance over multiple years) for 2001 and later years under the Avon
Products, Inc. Management Incentive Plan or Avon Products, Inc. Executive
Incentive Plan that is paid in the form of restricted stock or stock options,
plus any premium for superior performance, (v) for any Member who is eligible
for the benefit referenced in Section 1.2(a) or Section 1.2(b)(2) of the
Retirement Plan, such Member received credit under the Retirement Plan (for age,
Credited Service, and Vesting Service, as applicable, as defined in the
Retirement Plan) for the number of months for which such Member is eligible to
receive severance payments, if any, under the terms of the Severance Plan at the
time of his Separation from Service, provided that such number of months will
not exceed twenty-four (24) months, and further provided that such credit will
be provided only to the extent that the total of such Member’s age and Credited
Service does not exceed eighty-five (85), and (vi) for any Member who is
eligible only for the benefit referenced under Section 1.2(b)(1) of the
Retirement Plan, such Member received credit under the Retirement Plan solely
for retirement eligibility purposes (and not for age and Credited Service, as
defined in the Retirement Plan) for the number of months for which such Member
is eligible to receive severance payments, if any, under the terms of the
Severance Plan at the time of his Separation from Service, provided that such
number of months will not exceed twenty-four (24) months, and further provided
that such credit will be provided only to the extent that the total of such
Member’s age and Credited Service does not exceed eighty-five (85); less

(b) the Retirement Allowance that is actually payable to the Member.

 

4



--------------------------------------------------------------------------------

For purposes of this Section 3.1, if any benefit under Section 3.1(b) is payable
in a form other than a single life annuity or at a time other than the time that
the Supplemental Benefit is payable under the Plan, such benefit shall be
converted to a single life annuity of Equivalent Actuarial Value that is payable
as of the date of the Member’s Separation from Service. For the avoidance of
doubt, in order to determine the amount of the Retirement Allowance under
Section 3.1(b), it will be assumed that the Retirement Allowance is payable as a
single life annuity beginning at the time of the Member’s Separation from
Service, determined using the compensation and service credits that the Member
has accumulated under the Retirement Plan through such Separation from Service,
whether or not the Retirement Allowance is actually paid at such time or in such
form.

For purposes of determining the Supplemental Benefit under the Plan, the
definition of “compensation” in the Retirement Plan is modified to exclude
severance pay from such definition, and thus from consideration under the Plan,
only for those Employees whose last day of active employment is on or after
January 1, 2007.

3.2 Time and Form of Payment

(a) With respect to Supplemental Benefits that begin to be paid on January 1,
2009 or later, such Supplemental Benefits will be paid to the Member, subject to
Sections 3.2(b) and 3.6, as follows: (1) 80% of the Equivalent Actuarial Value
of the Supplemental Benefit will be paid in a lump sum during the month
following the month in which the Member’s Separation from Service occurs (the
“Lump-Sum Payment Month”); and (2) 20% of the Equivalent Actuarial Value of the
Supplemental Benefit will be paid in sixty equal, monthly installments beginning
during the Lump-Sum Payment Month.

(b) Notwithstanding Section 3.2(a), certain Members who were Members before
November 1, 2008 were permitted to elect a different time and/or form of payment
before January 1, 2009 in accordance with transition rules issued under
Section 409A. Those elections remain valid, are subject to Section 3.6, and
supersede Section 3.2(a). The payment options that were available to be elected
by such Member, and the option elected by such Member, if any, are set forth in
the written election form completed by the Member and approved by the Retirement
Board.

(c) Notwithstanding any other provision in the Plan, if a Member dies before his
Supplemental Benefit otherwise becomes payable, then, notwithstanding
Section 3.2(a) and any election made under Section 3.2(b), his Supplemental
Benefit as of his date of death (determined under Section 3.1 by substituting
the benefits payable to the Beneficiary in lieu of the benefits payable to the
Member) will be paid to his

 

5



--------------------------------------------------------------------------------

Beneficiary in a single lump-sum payment (which will be an Equivalent Actuarial
Value), payable during the month following the month in which the Member dies.

(d) If a Member dies after his Supplemental Benefit has become payable, then,
notwithstanding Section 3.2(a), any remaining payments under his Supplemental
Benefit will be paid to his Beneficiary in a single lump-sum payment, payable
during the month following the month in which the Member dies. Notwithstanding
the preceding sentence, if pursuant to Section 3.2(b) the Member elected to
receive his Supplemental Benefit in the form of an annuity or contingent life
annuity, remaining payments, if any, will be made in accordance with the terms
of the elected annuity.

(e) If a Member has elected pursuant to Section 3.2(b) that his Supplemental
Benefit be payable under a contingent annuitant option and the contingent
annuitant dies before the Supplemental Benefit becomes payable, then such Member
may change his contingent annuitant designation before any payment is made to
the Member under the contingent annuitant option. Notwithstanding the foregoing,
at any time before any payment has been made under a contingent annuity, a
Member may change his payment election from one form of annuity to another,
provided that both annuities have an Equivalent Actuarial Value and that the
date of the first scheduled payment under both annuities is the same.

3.3 Restoration to Service

If a Member who retired or otherwise terminated employment with the Company is
restored to service, such restoration will not effect the continued payment of
his Supplemental Benefit. Upon his subsequent retirement or termination, in
order to prevent any duplication of benefits under the Plan, any additional
Supplemental Benefit shall be recomputed by taking into account the Supplemental
Benefit accrued by the Member before and after his restoration to service, and
will be reduced by the Equivalent Actuarial Value of the Supplemental Benefit
already received or being received by such Member.

3.4 Elective Transfer to Deferred Compensation Plan

Effective as of January 1, 2006, a Participant who accrues benefits under the
Plan on or after January 1, 2006 is no longer permitted to elect to have his
Supplemental Benefit credited to the Member’s account under the Avon Products,
Inc. Deferred Compensation Plan.

 

6



--------------------------------------------------------------------------------

3.5 Mandatory Cash-Out of Small Account Balances

If the Equivalent Actuarial Value of a Member’s Supplemental Benefit at the time
the Member incurs a Separation from Service, or at any time thereafter, is less
than or equal to the then-applicable dollar amount under Code
Section 402(g)(1)(B), then the Company will pay the Member or his Beneficiary,
if applicable, a cash lump-sum payment, regardless of the form and timing of
benefit payments that the Member had previously elected, if any, or is otherwise
entitled to under Section 3.2(a); provided that such payment by the Company may
only be made if the payment is made in connection with the termination and
liquidation of such Member’s interests in all arrangements that would constitute
nonqualified deferred compensation plans under Code Section 409A and that would
be aggregated with the Plan pursuant to Treasury Regulation § 1.409A-1(c)(2).
Any such payment will be made by the Company no later than December 31 of the
year in which the Member’s Supplemental Benefit becomes payable in a lump sum
pursuant to the cash-out rules of this Section 3.5 or, if later, by the 15th day
of the third month following the month in which the Member’s Separation from
Service occurs.

3.6 Six-Month Delay in Payment to Specified Employees

To the extent that any amount payable under the Plan constitutes an amount
payable following a Separation from Service, then, notwithstanding any other
provision in the Plan to the contrary, such amount will not be paid to the
Member during the six-month period immediately following such Member’s
Separation from Service if such Member is deemed to be a “specified employee”
(as that term is defined in Section 409A and pursuant to procedures established
by Avon Products, Inc.) at the time of his Separation from Service. During the
seventh month following the month in which such Separation from Service occurs,
all amounts that otherwise would have been paid to such Member during that
six-month period, but were not so paid due to this Section 3.6, will be paid to
such Member in a single lump-sum payment. This six-month delay will cease to be
applicable if the Member’s Separation from Service occurs due to his death or if
the Member dies before the six-month period has elapsed.

Amounts that are not paid to a Member because of this Section 3.6 at the time
such amounts otherwise would have been paid to such Member will accrue interest
from the date such amount would have been paid to such Member but for this
Section 3.6 through the day immediately preceding the date that such amount is
actually paid to such Member. Such interest shall accrue at the rate set forth
from time to time in Section 1.1(b) of the Retirement Plan and shall be paid to
such Member at the same time that the underlying amounts are paid to such
Member.

3.7 Domestic Relations Orders. Notwithstanding any other provision of the Plan
to the contrary, the Company shall make payments hereunder to an individual
other

 

7



--------------------------------------------------------------------------------

than the Member before such payments are otherwise due to the Member if the
Company determines that such payments are being made in order to fulfill the
requirements of a “domestic relations order” (as defined in Code
Section 414(p)(1)(B)).

ARTICLE 4

General Provisions

4.1 Administration

The administration of the Plan, including but not limited to the discretionary
power to interpret and carry out its provisions, is the responsibility of the
Retirement Board, and the provisions of Section 8 of the Retirement Plan, as
amended from time to time, are hereby incorporated herein by reference.

4.2 Funding

All amounts payable in accordance with the Plan shall constitute a general
unsecured obligation of the Company. Such amounts, as well as any administrative
costs relating to the Plan, shall be paid out of the general assets of the
Company, unless the Company establishes, in its sole discretion, a trust the
assets of which will be used as a source of payment for some or all benefits due
hereunder. In the event that a trust is established for some or all the benefits
payable hereunder, the trust shall not be considered to fund, within the meaning
of the Employee Retirement Income Security Act of 1974, as amended, the benefits
under the Plan.

4.3 No Contract of Employment

The establishment of the Plan shall not be construed as conferring any legal
rights upon any person for a continuation of employment, nor shall it interfere
with the rights of the Company to discharge any Employee and to treat him
without regard to the effect that such treatment might have upon him as a Member
of the Plan.

4.4 Facility of Payment

In the event that the Retirement Board shall find that a Member is unable to
care for his affairs because of illness or accident, the Retirement Board may
direct that any benefit payment due him under the Plan, unless claim shall have
been made therefor by a duly appointed legal representative, be paid to his
Beneficiary, spouse, child, parent or other blood relative, or to a person with
whom he resides, and any such payment so made shall be a complete discharge of
the liabilities of the Company therefor.

 

8



--------------------------------------------------------------------------------

4.5 Withholding Taxes

The Company shall have the right to deduct from each payment to be made under
the Plan any required withholding taxes.

4.6 Nonalienation

Subject to Section 3.7 and any applicable law, no benefit payable under the Plan
shall be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, or charge, and any attempt so to do shall be
void; nor shall any such benefit be in any manner liable for or subject to
garnishment, attachment, execution, or levy, or liable for or subject to the
debts, contracts, liabilities, engagement, or torts of the Member.

4.7 Forfeiture for Cause

In the event that a Member shall at any time be convicted of a crime involving
dishonesty or fraud on the part of such Member in his relationship with the
Company, all benefits that would otherwise be payable to him under the Plan
shall be forfeited.

4.8 Claims Procedure

In the event that a Member or his Beneficiary claims that he has improperly been
denied an appropriate Supplemental Benefit under the Plan, he shall be entitled
to the Claim Review Procedure set forth in Section 9 of the Retirement Plan
following any denial of his claims by the Company.

4.9 Construction

(a) Except as otherwise provided by applicable law, all rights hereunder shall
be governed by and construed in accordance with the laws of the State of New
York and, except to the extent otherwise herein provided, consistent with the
provisions of the Retirement Plan.

(b) The masculine pronoun shall mean the feminine wherever appropriate.

ARTICLE 5

Amendment or Termination

The Compensation Committee reserves the right to modify or amend, in whole or in
part, or to terminate, the Plan at any time. However, no modification,
amendment, or

 

9



--------------------------------------------------------------------------------

termination of the Plan shall adversely affect the right of any Member or his
Beneficiary to receive the benefits accrued under the Plan in respect of such
Member as of the date of modification, amendment, or termination. Upon the
termination of the Plan, benefits hereunder accrued through the date of such
Plan termination shall continue to be payable in accordance with the terms of
the Plan, as in effect on such date of Plan termination.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has executed the amended and restated Plan on
this 7th day of November, 2008, effective as of the 1st day of January, 2009.

 

AVON PRODUCTS, INC. By:   /s/ Kim K.W. Rucker Name:    Kim K.W. Rucker Title:  
Senior Vice President and General Counsel